           Case 1:21-cr-00103-CJN Document 27-1 Filed 08/16/21 Page 1 of 1


From:            Furst, Mona (USAKS)
To:              Stephen Brennwald; sfbrennwald@cs.com
Cc:              Wilson, Robin (USAKS) 1
Subject:         Packer Disovery 11 - two videos of other defendants - SENSITIVE
Date:            Tuesday, August 3, 2021 3:26:00 PM



Hi Steve,
            I just created a USAfx folder and sent you the invitation to your cs.com email. The file
contains two videos obtained through legal process which depict Mr. Packer. The files are
designated SENSITIVE under the Protective Order.
            I hope to hear from you this week about the plea offer I extended…

Regards,

Mona Lee M. Furst
Senior Litigation Counsel
District of Kansas
Detailed to the District of Columbia
1200 Epic Center | 301 N. Main | Wichita, Kansas 67202
Direct line: 316-269-6537
